[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________            FILED
                                                U.S. COURT OF APPEALS
                             No. 10-15551         ELEVENTH CIRCUIT
                         Non-Argument Calendar        JULY 26, 2011
                       ________________________        JOHN LEY
                                                         CLERK
                 D.C. Docket No. 1:10-cr-20501-KMM-1

UNITED STATES OF AMERICA,



                                                     Plaintiff - Appellee,

versus

JUAN JAVIER CARDENAS,
a.k.a. Maceo,

                                                     Defendant - Appellant.

                      ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                              (July 26, 2011)

Before WILSON, PRYOR and BLACK, Circuit Judges.

PER CURIAM:
      Juan Javier Cardenas appeals his sentence of imprisonment for 121 months

following his plea of guilt to conspiring to commit fraud in connection with access

devices, 18 U.S.C. § 1029(b)(2), and fraud in connection with the trafficking of

unauthorized access devices, id. § 1029(a)(2). Cardenas argues that his sentence is

procedurally unreasonable because the district court failed to explain why it did

not order his federal sentence to run concurrently with any state sentence that

might be imposed for pending state charges against him. We affirm.

      We review sentences for reasonableness, which is deferential standard of

review for abuse of discretion. Gall v. United States, 552 U.S. 38, 41, 128 S. Ct.

586, 591 (2007).

      Cardenas’s sentence is procedurally reasonable. At the sentencing hearing,

the district court stated that it had considered the parties’ statements, the

presentence investigation report, and the statutory factors for sentencing, 18

U.S.C. § 3553(a). The district court imposed the sentence requested by the parties.

Cardenas later requested that the district court provide him credit for time served

in state custody awaiting trial on state charges, but Cardenas did not request that

his federal sentence run concurrently with any future state sentence. The district

court did not abuse its discretion.

      AFFIRMED.

                                           2